Exhibit 10.1

[***] A CONFIDENTIAL PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

DEVELOPMENT, SUPPLY AND DISTRIBUTION AGREEMENT

THIS DEVELOPMENT, SUPPLY AND DISTRIBUTION AGREEMENT (this “Agreement”) is made
effective as of June 22, 2009 (the “Effective Date”) between Cambridge Heart,
Inc. (“CHI”), a Delaware corporation having its principal place of business at
100 Ames Pond Road, Tewksbury, MA 01876, and [***] (the “Distributor”), a
Delaware corporation having its principal place of business at [***]. CHI and
Distributor are each referred to individually as a “Party” and together as the
“Parties.”

WHEREAS, Distributor is engaged in the design, development, manufacture and sale
of a cardiac stress test system known as the Stress System (the “Stress
System”);

WHEREAS, CHI is engaged in the design, development, manufacture and sale of
medical devices, equipment, related hardware, software and accessories used to
perform CHI’s Analytic Spectral Method, a proprietary Microvolt T-Wave Alternans
(“MTWA”) test for the purpose of identifying patients at risk for Sudden Cardiac
Arrest (the “MTWA Test”);

WHEREAS, Distributor desires to sell CHI’s MTWA Test initially as a stand-alone
module for use in connection with Distributor’s Stress System and, upon
completion of the Integrated ASM Development Plan (as defined below) and receipt
of any and all applicable regulatory approvals and clearances, as an integrated
component of Distributor’s Stress MTWA System, and Distributor desires to obtain
from CHI a supply of the software, related hardware and Sensor Test Kits
necessary to conduct a MTWA Test with the Stress MTWA System; and

WHEREAS, CHI desires to supply to Distributor such software, related hardware
and Sensor Test Kits pursuant to the terms and conditions set forth herein;

NOW, THEREFORE, CHI and Distributor, intending to be legally bound, hereby agree
as follows:

 

1. DEFINITIONS. As used in this Agreement, the following capitalized terms shall
have the following meanings:

(a) “Act” means the United States Food, Drug and Cosmetic Act and the
regulations promulgated thereunder, as amended from time to time.

(b) “Analytic Spectral Method Software” means CHI’s MTWA measurement software
application using CHI’s proprietary Analytical Spectral Method for the purpose
of identifying patients at risk for Sudden Cardiac Arrest, CHI’s proprietary
data formats, and CHI’s methods for unpacking data from CHI’s proprietary data
formats.



--------------------------------------------------------------------------------

(c) “Annual Forecast Report” shall have the meaning ascribed thereto in
Section 3(a).

(d) “ASM Software” means the Analytic Spectral Method Software as customized
pursuant to the terms of this Agreement for installation on and use with the
Stress MTWA System. ASM Software also includes all modifications, derivative
works, changes and improvements made to the ASM Software by CHI, including all
error corrections, bug fixes, new versions, releases, updates, and upgrades
thereto.

(e) “Business Day” means any day other than a Saturday, Sunday, or other day on
which most or all commercial banks are closed in New York, New York.

(f) “CHI Intellectual Property” means the Intellectual Property rights of CHI
used by CHI in the development, manufacture, distribution or sale of the
Products.

(g) “Cost of Goods Sold” means the cost of goods sold recognized by Distributor
from the sale of Products to Stress MTWA System Purchasers in accordance with
the terms of this Agreement, calculated in accordance with GAAP, except,
however, that cost of goods for the purposes of Section 3(j) will include any
third party distribution costs Distributor may incur in the sale of Products.

(h) “Development Work” means the development work carried out pursuant to the
Non-Integrated Product Development Plan or the Integrated ASM Development Plan,
as the case may be.

(i) “Event of Bankruptcy” shall have the meaning ascribed thereto in
Section 14(c).

(j) “FDA” means the Food and Drug Administration of the United States Department
of Health and Human Services, or any successor thereto having administrative
authority to regulate the marketing of medical devices in the United States of
America.

(k) “FDA Approval” means clearance for marketing by the FDA under Section 510(k)
of the Act, 21 U.S.C. §360(k), and 21 C.F.R. Part 807, Subpart E, or FDA
premarket approval granted in accordance with 21 U.S.C. § 360e and 21 C.F.R.
Part 814.

(l) “Field” means cardiac stress testing, including without limitation,
exercise, pharmacology, nuclear and pacing.

(m) “Gross Profit” means Net Sales minus Cost of Good Sold.

(n) “Installation Training Service” shall have the meaning ascribed thereto in
Section 8(c).

(o) “Integrated ASM Development Plan” shall have the meaning ascribed to such
term in Section 2(e).

(p) “Intellectual Property” means any U.S. or foreign patents and patent
applications (including any substitutions, extensions, reissues, renewals,
divisionals, or

 

2



--------------------------------------------------------------------------------

continuations); trademarks, service marks and registrations thereof and
applications therefore; copyrights and copyright registrations and applications;
mask works and registrations thereof; all discoveries, innovations, ideas,
inventions, technology, techniques, methods, know-how, trade secrets, processes,
formulas, specifications, drawings and designs, computer programs or software,
including all amendments, modifications, and improvements to any of the
foregoing, and any other proprietary information.

(q) “MTWA Test Module” means all components necessary to use CHI’s MTWA Test
with Distributor’s Stress System as a stand-alone or integrated component, as
the case may be, including the Patient Cable, the PDAM and the ASM Software but
excluding the Sensors.

(r) “NDA” means that certain non-disclosure agreement between CHI and
Distributor dated as of September 5, 2008.

(s) “Net Sales” means the invoiced sales price charged for the Products sold by
Distributor to end-users of MTWA Test Modules sold by Distributor in accordance
with the terms of this Agreement, minus allowances, returns, refunds, rebates,
credits, discounts, taxes, tariffs and duties, and non-reimbursable shipping and
handling charges. For the avoidance of doubt, “Net Sales” shall accrue no
earlier than the date that the customer’s payment of the invoiced amount clears
to Distributor’s bank account. In cases where Products are bundled or integrated
with other products or services, “Net Sales” shall be the proportionate
contribution of the Products to the total invoiced sales price for the bundled
or integrated offering.

(t) “Non-Integrated Product Development Plan” means the document attached hereto
as Appendix B.

(u) “Patient Cable” means the Sensor connector cabling used to acquire the
electrocardiogram (“ECG”) and other signals from the Sensors and to transmit the
signals to the PDAM.

(v) “PDAM” means the active patient data acquisition module used to record the
ECG and other signals of patients for measurement of MTWA and to send the signal
to the host cardiac stress test system via an integrated data cable.

(w) “Products” means the MTWA Test Module, Sensor Test Kits and any other
product that can be ordered by Distributor as listed in Appendix A (CHI Products
and Purchase Prices).

(x) “Product Launch Date” means the date on which Distributor introduces the
MTWA Test Module on the Stress MTWA System for purchase generally by end-user
customers.

(y) “Purchase Order” means a purchase order released by Distributor for
Products, including the MTWA Test Module and Sensor Test Kits.

(z) “Purchase Prices” shall have the meaning ascribed thereto in Section 4(a).

 

3



--------------------------------------------------------------------------------

(aa) “Quarterly Forecast Amount” shall have the meaning ascribed thereto in
Section 3(a).

(bb) “Sensor” means a single-use disposable Micro-V Alternans sensor for the
surface recording of a patient’s ECG and other signals and used with the MTWA
Test Module.

(cc) “Sensor Test Kit” means a package of Sensors and related accessories
developed and manufactured by or for CHI for use in a single MTWA Test.

(dd) “Shipping Point” means (i) the common carrier designated by Distributor in
the Purchase Order or (ii) if CHI does not use Distributor’s designated carrier,
Distributor’s facility at the address set forth in the Purchase Order.

(ee) “Specifications” means the product uses, characteristics, design
requirements, processing, labeling and packaging requirements, protocols and
standards pertaining to the manufacture, supply or use of the MTWA Test Module
contained in the Non-Integrated Product Development Plan or the Integrated ASM
Development Plan, as the case may be, in each case as may be modified and
supplemented from time to time by the mutual written agreement of the Parties.

(ff) “Starter Test Kit” means a package of ten (10) Sensor Test Kits.

(gg) “Steering Committee” shall have the meaning ascribed thereto in
Section 2(c).

(hh) “Stress MTWA System” means the version of Distributor’s Stress System or
alternative, derivative or successor stress system that includes the MTWA Test
Module.

(ii) “Stress MTWA System Purchasers” means end-user customers who purchase a
Stress MTWA System and/or a MTWA Test Module from Distributor, its distributors
or sub-distributors in accordance with the terms of this Agreement.

(jj) “Territory” means worldwide.

 

2. PROJECT DEVELOPMENT.

(a) CHI Responsibilities. CHI shall use its commercially reasonable efforts
(i) to design, develop, and test the MTWA Test Module according to the
Specifications and on the development schedule set forth in the Non-Integrated
Product Development Plan, (ii) to carry out the other activities assigned to CHI
in the Non-Integrated Product Development Plan and (iii) upon the Parties’
mutual execution of the Integrated ASM Development Plan, to meet CHI’s
obligations under the Integrated ASM Development Plan on the development
schedule set forth in the Integrated ASM Development Plan.

(b) Distributor Responsibilities. Distributor shall use its commercially
reasonable efforts (i) to assist CHI in performing its activities under the
Non-Integrated Product Development Plan, and (ii) to furnish to CHI in
accordance with the schedule set forth in the Non-Integrated Product Development
Plan, the design requirements and other data as may be necessary to allow CHI to
develop the MTWA Test Module and to interface the MTWA Test

 

4



--------------------------------------------------------------------------------

Module with the Stress System, (iii) to carry out the other activities assigned
to Distributor in the Non-Integrated Product Development Plan, and (iv) upon the
Parties’ mutual execution of the Integrated ASM Development Plan, to meet
Distributor’s obligations under the Integrated ASM Development Plan on the
development schedule set forth in the Integrated ASM Development Plan.

(c) Steering Committee. The Parties shall establish a Steering Committee
consisting of two (2) members, one representative designated by each Party. The
proposed initial representatives are Ali Haghighi-Mood (CHI) and [***]
(Distributor). The Steering Committee shall, unless agreed otherwise in writing
by the Parties, be responsible for: (i) updating or modifying by mutual written
agreement, as may be required from time to time, the Non-Integrated Product
Development Plan, including the Specifications contained therein, and the
Integrated ASM Non-Integrated Product Development Plan, including the
Specifications contained therein; (ii) monitoring the conduct of the Development
Work and the progress and results according to the Non-Integrated Product
Development Plan and the Integrated ASM Development Plan; (iii) mutually
agreeing in writing to corrections or modifications to the Specifications;
(iv) deciding other issues of importance on behalf of each of the Parties
relating to the Development Work under the Non-Integrated Product Development
Plan or the Integrated ASM Development Plan. The Steering Committee shall meet
regularly based on the project needs and status of the Development Work to
discuss and resolve any issues or problems. These meetings may be held in person
or by teleconference. Each Party shall bear its own communication and travel
costs in connection with the Development Work.

(d) Product Launch. It is estimated that the Development Work under the
Non-Integrated Product Development Plan will be completed and the Product Launch
Date will take place on or before September 30, 2010.

(e) Integrated ASM Development Plan. Following the Product Launch Date and
subject to Distributor’s determination of the market need and customer demand,
the Parties will work together in good faith to prepare a mutually agreeable
plan for the development of an alternative version of the ASM Software that will
be fully integrated with the Stress MTWA System software platform (the
“Integrated ASM Development Plan”). Distributor will have primary
responsibility, with reasonable assistance from CHI, for the development of a
software interface between the ASM Software and the Stress MTWA System allowing
for the integration of the ASM Software with the Stress MTWA System. The
Integrated ASM Development Plan in the form approved and signed by the Parties
will be attached to this Agreement as Appendix C. Until such time, this appendix
shall remain empty other than the Appendix title page. In the event that the
Parties are unable to reach an agreement regarding the terms of the Integrated
ASM Development Plan, the remaining terms of this Agreement shall continue in
full force and effect without change. The Parties contemplate that the
Integrated ASM Development Plan will, among other things:

(i) define the responsibilities of each of the Parties in developing the
integrated ASM Software and the schedule for performing such activities,
including timing, milestone schedules, scope of work, specifications, allocation
of development costs, general quality and regulatory requirements and other
relevant terms and information, including the Parties respective ownership
rights in the work product contemplated by the Integrated ASM Development Plan;

 

5



--------------------------------------------------------------------------------

(ii) specify the obligations of CHI to provide Distributor with access to the
ASM Software source code necessary to create the user interfaces to the Stress
MTWA System (excluding the formulaic algorithm code contained in the ASM
Software);

(iii) specify the obligations of CHI to provide technical support during the
development of the integrated ASM Software, including at least two trips to
Distributor’s development center and two man-weeks of onsite engineering support
if reasonably requested by Distributor; and

(iv) specify the obligations of CHI to provide a reasonable number of MTWA Test
Modules necessary to facilitate Distributor’s development efforts under the
Integrated ASM Development Plan.

(f) Escrow. The Parties shall enter into a technology escrow agreement (the
“Escrow Agreement”) within ninety (90) days of the Effective Date with a
mutually acceptable independent escrow agent in the United States. The Escrow
Agreement shall require CHI to deposit and maintain a complete and current copy
of the following deposit materials (the “Deposit Materials”): (i) the formulaic
algorithm code (in object and source code form) contained in the ASM Software
and (ii) the specifications and Intellectual Property related to the Sensors (in
each case suitable to enable Distributor to manufacture or have manufactured the
Products) in the escrow semiannually. The following events shall be triggering
events with respect to the release of the Deposit Materials under the Escrow
Agreement (a “Triggering Event”):

(i) CHI ceases to do business and no successor has agreed to assume CHI’s
obligations to Distributor,

(ii) CHI is in material breach of any of the Product manufacturing, supply, or
warranty provisions of Sections 3(b) or 7 of this Agreement and fails to cure
that breach within sixty (60) days after written notice thereof,

(iii) CHI files for liquidation under the U.S. Bankruptcy Code or other similar
legislation in another jurisdiction, or

(iv) CHI files for reorganization under the U.S. Bankruptcy Code or other
similar legislation in another jurisdiction and does not remain debtor in
possession or trustee of the estate.

If a Triggering Event occurs and there is a release of Deposit Materials to
Distributor in accordance with the terms and conditions of the Escrow Agreement,
Distributor shall have the right to use the Deposit Materials solely in
accordance with the terms and conditions of Section 3(i) of this Agreement and
Distributor agrees not to exercise its rights under Section 3(i) of this
Agreement unless and until the occurrence of a Triggering Event.

 

6



--------------------------------------------------------------------------------

(g) Development Expenses. Except as otherwise set forth in this Agreement,
including the Development Plan and the Integrated ASM Development Plan, each
Party shall bear its own expenses with respect to the Development Work.

 

3. PURCHASE AND SALE OBLIGATIONS.

(a) Forecasts. At least 60 days before the Product Launch Date and thereafter at
least 60 days before each calendar quarter, Distributor shall provide to CHI a
rolling forecast of its anticipated Product needs for the next year (the “Annual
Forecast Report”), including Distributor’s forecast for the next calendar
quarter and each of the subsequent three (3) calendar quarters. The Annual
Forecast Report shall not create any binding obligation on the part of
Distributor to purchase the amount of Product forecast in such report. In any
calendar quarter, CHI shall not be required to supply hereunder more than the
lower of (i) the quantity of Products for the calendar quarter forecast in the
most recent Annual Forecast Report delivered at least 60 days before such
calendar quarter and (ii) 125% of the quantity of such Products purchased by
Distributor in the preceding quarter (the “Quarterly Forecast Amount”).

(b) Manufacture and Supply. Upon completion of the Development Work under the
Non-Integrated Product Development Plan, subject to the terms and conditions of
this Agreement, CHI agrees to manufacture (or have manufactured on its behalf)
and supply to Distributor the Products. Lead times for the Products are set
forth in Appendix A.

(c) Third Party Manufacturers. CHI may use a third party manufacturer to
manufacture any Product, with or without the approval of Distributor. If CHI
uses a third party manufacturer to manufacture any Product, CHI shall enter into
a binding written agreement with such manufacturer (a “Third Party Agreement”)
prior to the provision of any Distributor Confidential Information to such third
party. Such Third Party Agreement shall (i) provide for the protection of any
Distributor Confidential Information provided to such third party manufacturer
on substantially equivalent terms to those contained in this Agreement and
(ii) provide limitations on the disclosure and use of such Distributor
Confidential Information that are substantially equivalent to those contained in
this Agreement. CHI shall be responsible for any acts or omissions of such third
parties in breach of CHI’s representations, warranties and obligations under
this Agreement to the same extent as if CHI had committed the breach itself. CHI
shall use commercially reasonable efforts to monitor and enforce its Third Party
Agreements as required to ensure the adequate protection of Distributor’s rights
and Distributor’s Confidential Information and shall promptly notify Distributor
of any actual or suspected breach thereof.

(d) Resale of Products. Distributor may resell the Products in accordance with
the terms of this Agreement through both its direct sales force and through its
distributors and sub-distributors in its distribution network. Distributor shall
only sell CHI approved parts (i.e., cables, sensors, etc.) for use in connection
with any MTWA Test Module.

(e) Commitment to Purchase. Distributor’s commitment to purchase Products from
CHI shall be limited to Purchase Orders released by Distributor and accepted by
CHI pursuant to Section 5. Unless agreed otherwise in writing by the Parties,
Distributor shall not be responsible or in any way liable to CHI or any third
party with respect to any material commitments or production arrangements in
excess of the amounts or in advance of the times necessary to meet Distributor’s
delivery schedules set forth in its accepted Purchase Orders.

 

7



--------------------------------------------------------------------------------

(f) Field and Territory. The MTWA Test Module and the components thereof
purchased by Distributor from CHI under this Agreement shall only be used or
sold by Distributor as components in, incorporated into, or integrated with
Distributor’s Stress Systems for use in the Field by end-user customers in the
Territory. Distributor shall use commercially reasonable efforts to ensure that
the MTWA Test Module and the components thereof shall only be resold, leased,
rented, licensed or otherwise transferred by Distributor, its distributors or
its sub-distributors to end-user customers located in the Territory for use as
part of a Stress System. The MTWA Test Module may be sold by Distributor, its
distributors or its sub-distributors separately in the form of an upgrade to
Stress Systems that have previously been installed with end-user customers or as
a component of a new Stress MTWA System. Distributor shall use commercially
reasonable efforts to ensure that the Sensor Test Kits shall only be sold or
otherwise transferred to Stress MTWA System Purchasers. For the avoidance of
doubt, nothing in this Agreement or this Section shall be construed as a
limitation on the market segment or customer type to whom Distributor is
permitted to sell Products. Distributor is expressly authorized hereby to sell
Products to any customer located in the Territory that has or is purchasing a
Stress System.

(g) CHI Distribution Rights. Distributor acknowledges and agrees that its right
to resell CHI’s MTWA Test Modules pursuant to the terms and conditions of this
Agreement is non-exclusive and that CHI may, whether through its direct sales
force, distributors and/or sub-distributors or otherwise, sell, distribute and
license to other third parties both generic and customized versions of CHI’s
MTWA Test Modules (including CHI’s Analytic Spectral Method Software, PDAM,
Patient Cables and Sensors) to meet the needs of other OEM customers and
end-users. Nothing in this Agreement shall prohibit CHI from continuing to sell,
distribute or license these products or components thereof to distributors or
customers other than Distributor. CHI shall not sell Sensors or Sensor Test Kits
for use with a Stress System.

(h) Sensors. Sensor Test Kits sold by CHI to Distributor for use with MTWA Test
Modules and Stress MTWA Systems shall bear the name of both CHI and Distributor
on the packaging and shall be marked with a unique part number for sales
tracking purposes. The Sensor Test Kits sold by CHI to Distributor hereunder
shall be customized such that the Sensors in any Sensor Test Kit only function
when used for or conjunction with the components of a Distributor Stress System.
Other sensors produced or sold for or by CHI that are not intended for use with
Stress MTWA System must be engineered and sold in a form or configuration that
will not function when used for or in conjunction with the MTWA Test Modules
sold to Distributor under this Agreement for use with a Stress MTWA System.

(i) Alternative Manufacture and Supply. In the event that a Triggering Event
occurs and there is a release of Deposit Materials to Distributor in accordance
with the terms and conditions of the Escrow Agreement, then (A) Distributor may
elect to purchase Products directly from any third party manufacturer of the
Products in lieu of purchasing them from CHI hereunder, (B) at Distributor’s
request, CHI shall provide Distributor with the Specifications relating to the
Products and any Intellectual Property in CHI’s possession or control necessary
to manufacture the Products, and (C) CHI automatically grants to Distributor a
non-exclusive,

 

8



--------------------------------------------------------------------------------

non-transferable license to use any CHI Intellectual Property necessary to
manufacture or have manufactured the Products solely for the purpose of
manufacturing, selling, servicing and repairing the Products for Stress MTWA
System Purchasers in the Territory, in each case, subject to the payment by
Distributor to CHI of the commissions set forth in Section 3(j). Except with
respect to the manufacture and sale of the Sensors and Sensor Test Kits,
Distributor’s rights under this Section 3(i) shall terminate upon the expiration
or termination of this Agreement or (y) the expiration of the Initial Term
(whichever occurs later). Distributor shall treat the Deposit Materials and any
other CHI Intellectual Property provided to Distributor under this Section 3(i)
as CHI Confidential Information in accordance with the terms of Section 16 of
this Agreement.

(j) CHI Sensor Commission. To the extent that Distributor exercises its right
pursuant to Section 3(i) to manufacture or have manufactured any Products for
sale to Stress MTWA System Purchasers in the Territory, Distributor shall pay
CHI a commission equal to [***] percent ([***]%) of the Gross Profit realized by
Distributor for such Products. Distributor shall pay such commissions to CHI on
a calendar quarterly basis. With such quarterly payments, Distributor shall
provide to CHI a list of Distributor customers to which such sales were made,
the number of Sensors and Sensor Test Kits and other Products sold in that
quarter, and the calculation of the Gross Profit realized from the sale of
Sensors and Sensor Test Kits and other Products by Distributor. All such
information shall be treated as Distributor Confidential Information in
accordance with the terms of this Agreement. This quarterly payment shall be
provided to CHI no later than 30 days following the end of each calendar
quarter. Distributor shall keep full and accurate records and books of account
containing all necessary information to calculate the commission due hereunder.
Distributor shall permit an independent certified public accountant selected by
the mutual agreement of the Parties to examine its records and books of account
for the two (2) year period prior to the date of the audit to determine
compliance with Section 3(j). Any examination shall be at the expense of CHI,
shall occur during regular business hours at Distributor’s offices after
reasonable notice, and shall not interfere unreasonably with Distributor’s
regular activities. Distributor agrees to pay to CHI any amounts owing as a
result of Distributor’s non-compliance with the payment provisions of
Section 3(j), and CHI shall return any amounts overpaid by Distributor, within
thirty (30) days of the date of the examination report, which details such
non-compliance. In the event the amount owed by Distributor to CHI during the
audited period exceeds five percent (5%) of total commissions due, Distributor
shall pay the reasonable out of pocket costs of such examination.

(k) Branding. All Products sold to Distributor hereunder shall be packaged,
labeled and branded in accordance with the Specifications contained in the
Non-Integrated Product Development Plan or the Integrated ASM Development Plan,
as the case may be.

 

4. PRICES.

(a) Purchase Prices. The prices of the Products purchased by Distributor
hereunder (the “Purchase Prices”) shall be as set forth in Appendix A. The
Purchase Price for the MTWA Test Module set forth in Appendix A includes the
Installation Training Service and Starter Test Kit described in Section 8(c).
The Purchase Prices are exclusive of any shipping charges or any tax, duties,
excise or governmental charges that CHI may be required to collect or pay upon
shipment or delivery of the Products, which shall appear as a separate line item
on CHI’s invoice for the Products.

 

9



--------------------------------------------------------------------------------

(b) Purchase Price Changes. The Purchase Prices set forth in Appendix A shall be
reviewed twelve (12) months following the first delivery of Products by CHI
hereunder (“First Delivery Date”) and annually thereafter. Except as expressly
provided herein, any price adjustment shall become effective only upon the
mutual agreement of the Parties. Twelve (12) months after the First Delivery
Date, and annually thereafter during the Term, CHI shall furnish to Distributor
a schedule of its costs associated with the production and delivery of each
Product as of the date of the schedule (the “Cost Schedule”), the accuracy and
completion of which shall be certified by an officer of CHI. CHI shall be
available to meet with Distributor and discuss matters related to the Cost
Schedule promptly following Distributor’s request. The parties agree that the
Purchase Price for each Product shall be reduced or increased by 50% of the
dollar value of CHI’s reduced or increased cost, if any, relating to each such
Product, as shown by comparing the then-current Cost Schedule with the previous
Cost Schedule. Any such Purchase Price reductions or increases shall be
effective as of the first day of the next calendar month. For example, cost
reductions or increases reflected in the first Cost Schedule delivered on
June 30, 2010 and the second Cost Schedule delivered on June 30, 2011 shall
change the Purchase Prices of Products effective July 1, 2011. If the parties
are unable to mutually agree on such pricing adjustments, the supply of Products
shall continue unabated at the then-current Purchase Prices and any pricing
adjustment shall be resolved in accordance with the dispute resolution
provisions contained in this Agreement.

(c) CHI Software License. The Purchase Price for the Products includes a
perpetual, paid-up, non-exclusive license to Distributor and its distributors,
sub-distributors and end-users of the Products, or Distributor’s products
containing the Products, to use in the operation of the Products any software
and/or firmware supplied by CHI to Distributor or incorporated into the
Products, including the ASM Software. CHI hereby grants to Distributor license
rights required to sell the Products in accordance with the terms of this
Agreement. All rights granted hereunder shall survive any termination of this
Agreement as long as the applicable party remains in compliance with the terms
for use of such Products. Title to and ownership of any and all proprietary
rights in or related to such software and firmware shall at all times remain
with CHI or its licensor(s). Nothing in this Agreement shall be construed as a
sale of any rights in such software or firmware, including ASM Software or the
related documentation. Distributor shall not disassemble, decompile or otherwise
reverse engineer the software or any part thereof, except if CHI is required
under applicable law to permit such reverse engineering. In such event,
Distributor may reverse engineer the software but only to the extent CHI is
required to permit such reverse engineering. Distributor shall retain and shall
not alter or obscure any notices, markings or other insignia affixed to the ASM
Software, the documentation related thereto or any part thereof at the time it
receives such ASM Software or related documentation (so long as such notices,
markings or other insignia are not inconsistent with the branding specifications
set forth in the Non-Integrated Product Development Plan or Integrated ASM
Development Plan, as applicable).

 

5. PURCHASE ORDERS AND TERMS OF SALE.

(a) Order Contents. Purchase Orders released by Distributor to CHI shall be in
the form attached hereto as Appendix D and shall include (i) reference to this
Agreement, (ii) identification of Products ordered, (ii) quantity of each
Product, (iii) requested delivery date consistent with the lead times specified
in Appendix A, and (iv) shipping instructions and shipping address.

 

10



--------------------------------------------------------------------------------

(b) Order Acceptance. CHI shall accept Purchase Orders if they are placed by
Distributor under agreed prices and other conditions of this Agreement. CHI may
reject any Purchase Order of Distributor if the requested delivery time is
shorter than the agreed upon lead time, the quantity ordered exceeds the
Quarterly Forecast Amount or the Purchase Order is not otherwise in compliance
with this Agreement. Purchase Orders shall be acknowledged by CHI within five
(5) days after receipt of the Purchase Order, provided that the Purchase Order
is technically correct and that the requested delivery time is within the agreed
lead time and the Quarterly Forecast Amount. The terms and conditions of this
Agreement shall govern and supersede any additional or contrary terms set forth
in Distributor’s purchase order or any CHI acceptance, acknowledgment, invoice
or other document, unless the specific additional or contrary terms are stated
in writing and duly signed by an officer of Distributor and an officer of CHI.

(c) Modification of Orders. Upon acceptance by CHI, no Purchase Order may be
modified or canceled except upon the mutual agreement of the Parties. Mutually
agreed change orders shall be subject to all of the provisions of this
Agreement, whether or not the changed Purchase Order so states.

(d) Content of Invoice. CHI’s invoices shall contain the Purchase Order release
number, invoice quantity by Product, Product unit price, total invoice amount,
name of CHI, phone number, address to which remittance should be sent, shipping,
insurance and tax charges, if any (separately itemized), and such other
information as may reasonably be required by Distributor.

(e) Payment. Unless otherwise agreed in writing, payment for all Products shall
be made by Distributor in the currency specified in Appendix A within 30 days
after the date of Distributor’s receipt of CHI’s correct and undisputed invoice,
provided that the quantity and quality of the Products delivered conforms to
this Agreement and the respective Purchase Order. Any late payments of
undisputed amounts shall bear interest at one percent (1.5%) per month.

(f) Shipment. All Products sold by CHI to Distributor shall be shipped by CHI
free on board (F.O.B.) the Shipping Point. CHI shall be responsible for ensuring
that Products are packaged in accordance with industry standard practices and in
a manner reasonably calculated to ensure that they arrive in undamaged
condition. CHI shall bear all risk of loss prior to CHI’s delivery of the
Products, in good condition, to the Shipping Point and shall have no further
risk of loss for the Products after it has delivered the Products to the
Shipping Point. Distributor assumes all risk of loss upon CHI’s delivery of the
Products to the Shipping Point. Distributor shall pay all shipping, insurance,
taxes, and all other similar charges applicable to the Products after they are
delivered by CHI to the common carrier. All such charges shall be passed along
by CHI without markup or premium, and no additional handling or packaging or
similar charges shall be assessed by CHI in connection with any order. All
shipping insurance shall name Distributor as the sole loss beneficiary in the
event that the risk of loss has been assumed by Distributor (i.e., CHI ships the
Products using Distributor’s designated carrier) and shall name CHI as the sole
loss beneficiary in the event that risk of loss has not been assumed by
Distributor (i.e., CHI ships the Products using a carrier other than that
designated by Distributor). Any

 

11



--------------------------------------------------------------------------------

claims for shipping damage shall be submitted by Party that is the named loss
beneficiary to the common carrier, and upon request the other Party will provide
reasonable assistance in filing claims with the carrier.

(g) Inspection; Returns. CHI shall test or qualify Products (including all
component parts where such parts are subject to separate authorization or
qualification) to meet all applicable Specifications prior to shipment. All
Products are subject to inspection and acceptance at destination,
notwithstanding any prior payments or inspection. Distributor shall be deemed to
have accepted the Products only in the event that Distributor: (A) fails to
accept or reject the Products within ten (10) Business Days of delivery to
Distributor; (B) explicitly accepts the Products in writing; or (C) delivers the
Products to any customer.

(i) Distributor may perform such tests it deems necessary to determine if the
Products are acceptable. If, upon inspection, Distributor reasonably determines
that the Products are defective or otherwise fail to comply with the
Specifications, Distributor may reject an entire lot based upon a sampling or
inspect all units of the lot. Any such lot may be returned to CHI for one
hundred percent (100%) retesting or requalification within five (5) days of
delivery at CHI’s cost. After the retesting or requalification by CHI, the lot
may be re-inspected by Distributor.

(ii) Distributor’s acceptance of any Products shall in no way be construed as a
representation by Distributor that Distributor has completely tested the
Products or that such Products comply with their Specifications or conform to
any other warranties made by CHI under this Agreement. Distributor’s acceptance
of any Product shall in no way negate any warranty provided under this Agreement
or affect any other provision of this Agreement. Acceptance is only to be used
to determine whether CHI is entitled to receive payment for the Products.

(h) Quarterly Sales Report. Within thirty (30) days following the end of each
calendar quarter, Distributor shall provide to CHI a report indicating the
number of Stress MTWA Systems and/or MTWA Test Modules and the number of Sensor
Test Kits sold during the calendar quarter, including the name and location of
the customer to which the system, modules or kits were sold, the shipment and
installation dates, the purchase price for the MTWA Test Module and/or Stress
MTWA System (including the resale price attributable to the MTWA Test Module) or
the Sensor Test Kits, the serial numbers for each of the components included in
the MTWA Test Module. All such information shall be treated as Distributor
Confidential Information in accordance with the terms of this Agreement. CHI
acknowledges that some Products will be sold by Distributor via third-party
distributors and that Distributor will not be responsible for the accuracy of
information provided to CHI by Distributor under this Section 5(h) based upon
reports from such third-party distributors.

 

6. DOCUMENTATION.

(a) Product Documentation. CHI agrees to provide Distributor with such product
literature, operations and maintenance manuals, and other information as is
reasonably necessary to enable Distributor to properly sell and maintain
Products, provided that in no event shall the source code of any software of CHI
be required to be disclosed or provided by CHI to

 

12



--------------------------------------------------------------------------------

Distributor pursuant to this Section 6(a). CHI shall be responsible for ensuring
that all shipments of Product to Distributor include the applicable product
literature, warranties, licenses, operations and maintenance manuals, and other
documentation for the customer’s use as set forth in the Specifications in the
Non-Integrated Development Plan or the Integrated ASM Development Plan, as
applicable. CHI hereby grants to Distributor the right to use or reproduce its
user documentation for incorporation into Distributor’s documentation (excluding
source code as previously mentioned) without charge. Such documentation shall be
provided in electronic format. CHI shall be given the opportunity to review and
approve Distributor documentation that incorporates CHI documentation prior to
publication.

(b) Changes to Documentation. If any change in the Product or change in agency
or regulatory requirement requires a change in the documentation, CHI shall
promptly notify Distributor of the change and provide a revised copy of such
documentation without charge.

 

7. PRODUCT WARRANTY.

(a) General. CHI warrants solely to Distributor that the Products (including the
ASM Software) delivered hereunder (i) shall perform substantially in accordance
with the applicable Specifications and all other applicable product
specifications as published by CHI in effect at the time of delivery of such
Product (including the ASM Software), (ii) shall be free from defects in design,
materials and workmanship, when given normal, proper and intended usage thirteen
(13) months from the date of in-service of the MTWA Test Module at Distributor’s
end-user customer’s site, and (iii) shall not infringe or violate any third
party’s Intellectual Property rights. The warranty set forth in clauses (i) and
(ii) above shall not apply to disposable items such as a Sensor or Sensor Test
Kit after the expiration date marked on the Sensor or Sensor Test Kit packaging.
The warranty set forth in clause (iii) above shall not apply to any infringement
or violation of any third party’s intellectual property rights by Distributor
Products (as defined below), if such infringement or violation would not have
occurred in the absence of such combination. CHI shall not have any obligation
under this Agreement to make repairs or replacements that are required by normal
wear and tear, or which result, in whole or in part, from catastrophe, fault or
negligence of Distributor, or anyone claiming through or on behalf of
Distributor, or from improper or unauthorized use of the Products, or use of the
Products in a manner for which they were not designed, or by causes external to
the Products such as, but not limited to, power surges or failure.

(b) Warranty Procedures.

(i) Stress MTWA System Purchasers shall be directed to contact Distributor or
its distributors, as the case may be, for initial warranty support.

(ii) Distributor shall notify CHI of any Products that it believes to be
defective or nonconforming during the applicable warranty period and that are
covered by the warranties set forth in Sections 7(a)(i) or (ii). At CHI’s
option, such Products shall be returned by Distributor to CHI’s designated
facility for examination and testing, or may be repaired on site by CHI. CHI
shall either repair or replace within thirty (30) days of receipt by CHI, any
such Product found to be defective and promptly return such Products to
Distributor without cost (including shipping and insurance) to Distributor.

 

13



--------------------------------------------------------------------------------

Should CHI’s examination and testing not disclose any defect covered by the
foregoing warranty, CHI shall so advise Distributor and dispose of or return the
Product in accordance with Distributor’s instructions and at Distributor’s sole
expense, and Distributor shall reimburse CHI for its reasonable out of pocket
shipping and insurance costs without premium or markup.

(iii) Distributor shall notify CHI of any Products that it believes to be
covered by the warranty set forth in Section 7(a)(iii). In the event that it is
reasonably likely that the Products infringe or violate any third party’s
Intellectual Property rights, CHI shall as expeditiously as reasonably
practicable and at its sole expense: (i) obtain a license that allows the
continued use, manufacture, import, support, sale and distribution of the
Products, or (ii) replace or modify the Products so as to be non-infringing, or
(iii) in the event that CHI cannot achieve either (i) or (ii) above after
exercising commercially reasonable efforts, refund to Distributor the price of
Products returned to CHI together with the costs for such return. The
obligations of CHI under this Section 7 shall be in addition to its obligations
of indemnity under Section 15.

(c) DISCLAIMER OF WARRANTIES. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN
LIEU OF ANY OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL
(INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE).

(d) Records. CHI and Distributor shall each maintain such serial and part number
and date and location of shipment records for all Products as are necessary so
that, for tracing or recall purposes, the manufacturing and delivery of the
Products can be identified.

 

8. TRAINING AND SUPPORT.

(a) Distributor Training Materials. Except as otherwise provided in
Section 8(b), Distributor shall be responsible for preparing the training
materials related to the Products for use by Distributor’s sales and service
personnel. Distributor shall provide a copy of any such training materials to
CHI in advance of using such materials.

(b) Clinical and Technical Training and Support. During the term of this
Agreement, (i) CHI shall provide two (2) all-day training sessions to assist
Distributor with its training of a mutually agreed upon number, but not less
than 50, of Distributor’s sales and service personnel in the United States prior
to the Launch Date of the MTWA Test Module, and (ii) after the Launch Date of
the MTWA Test Module CHI shall, upon request by Distributor, provide an annual
training session for mutually agreed upon Distributor sales and service
personnel in the United States.

(c) End-User Training. Distributor shall be responsible for providing in-service
training to Stress MTWA System Purchasers regarding the use of the Stress MTWA
System (except as otherwise provided in this Section 8(c). CHI agrees to provide
a Starter Test Kit as well as CHI’s standard in-service training session
regarding the use of the MTWA Test Module (the “Installation Training Service”)
to each Stress MTWA System Purchaser located in the United States of America. In
order to facilitate such training, Distributor shall provide to CHI a

 

14



--------------------------------------------------------------------------------

notice of the sale of each Stress MTWA System in the United States of America
within ten (10) Business Days of the date of sale, which notice shall include
the location of the Stress MTWA System and the date of installation. CHI shall
use its commercially reasonable efforts to provide the Installation Training
Service within 21 days, but not later than 45 days (the “Installation Training
Window”), following the later of (i) the date of installation of the Stress MTWA
System as set forth in the applicable notice from Distributor, (ii) the date
that CHI receives Distributor’s notice of sale of the Stress MTWA System and
(iii) the training date specified by the end-user, provided that CHI shall not
be required to provide the Installation Training Services within the
Installation Training Window to the extent (A) that the number of Stress MTWA
Systems in a fiscal quarter exceeds the applicable Quarterly Forecast Amount or
(B) that the delay is due to the action or inaction of the end-user customer.
Notwithstanding the foregoing, the Installation Training Service provided
hereunder shall be comparable to the standard installation training that CHI
offers its own end-user customers or the end-user customers of CHI’s other OEM
customers, if any.

(d) End-User Service and Support. Except as otherwise provided herein,
Distributor shall be responsible for providing to its end-user customers
installation, customer training, service and support (including repair service)
for Products Distributor sells to such customers, and Distributor shall bear all
related costs to perform such service and support, including costs for labor,
parts or travel. Distributor shall have the exclusive right to sell and manage
service contract arrangements with Stress MTWA System Purchasers.

(e) CHI Extended Warranty and Repair Service. During the term of this Agreement
and, if longer, for seven (7) years after the date of installation of the
applicable MTWA Test Module, CHI agrees to provide to Distributor central repair
service (as opposed to field service) or, at CHI’s sole discretion, exchange
units for the Products sold hereunder at CHI’s then current prices for such
repair services or exchange units. During the term of this Agreement and, if
longer, for seven (7) years after the date of installation of the applicable
MTWA Test Module, Distributor will have the opportunity to purchase from CHI
extended warranty contracts with respect to the MTWA Test Module sold hereunder
on CHI’s then current prices and other terms and conditions. CHI’s prices for
repair services, exchange units and extended warranty contracts shall be
(a) competitive with market rates for such services as offered by comparable
service providers in the industry and (b) no higher than the prices charged by
CHI to any of its other customers for comparable services.

(f) Additional Support Service. During the term of this Agreement, CHI will
provide such additional training and technical support services with respect to
the Products in the United States of America as Distributor shall reasonably
request at CHI’s then current prices for such services. CHI’s prices for such
additional training and technical support services shall be no higher than the
prices then currently charged by CHI to any of its other customers for
comparable services. During the term of this Agreement, CHI shall maintain and
provide to Distributor a dedicated customer service telephone number that may be
used by Distributor to access clinical and technical support regarding the
Products.

 

15



--------------------------------------------------------------------------------

9. PRODUCT MARKETING AND SUPPORT.

(a) Sales and Marketing. Distributor will use its commercially reasonable
efforts to promote the sale of the Products in accordance with the terms of this
Agreement. Without limiting the foregoing, Distributor shall use commercially
reasonable efforts to promote CHI’s Analytic Spectral Method in the Field in the
United States. Distributor shall develop and produce brochures and other
marketing and sales literature for the marketing and sale of the Products,
including adaptation or modification of CHI’s sales and marketing materials. CHI
will cooperate with Distributor in the preparation of Distributor’s marketing
materials for the Products. Distributor shall provide copies of all sales and
marketing material to CHI at least two (2) weeks prior to the date on which such
materials are scheduled for final approval by Distributor.

(b) Sales Force. During the term of this Agreement, Distributor shall maintain a
diagnostic cardiology sales organization, shall provide its sales force and
distributors with reasonably appropriate training and support regarding the use
of the Products and shall reward its sales force for the promotion and sale of
the MTWA Test Module and Sensor Test Kits with such incentives as Distributor
shall determine in its sole and absolute discretion.

(c) Promotional Activities. During the term of this Agreement, Distributor shall
use commercially reasonable efforts to promote the Products via channels and
methods in Distributor’s sole discretion, which may include industry tradeshows,
through advertising campaigns, relationships with clinical luminaries and other
promotional activities.

(d) CHI Support. During the term of this Agreement, CHI shall use commercially
reasonable efforts to continue its current MTWA Test product development
programs that shall include the development of such software upgrades and
general product enhancements as CHI shall determine in its sole discretion. CHI
will use its commercially reasonable efforts upon request by Distributor to
facilitate the introduction of Distributor to thought leaders in the Field for
training and public speaking opportunities regarding the CHI’s Analytic Spectral
Method at Distributor’s expense.

(e) Expenses. Except as otherwise set forth in this Agreement, each Party shall
bear its own expenses with respect to promotion, sales and distribution of the
Products, as well as administrative and overhead expenses.

 

10. COVENANTS OF THE PARTIES.

(a) Compliance with Law. Each Party shall at all times fulfill its obligations
under this Agreement and conduct related activities in compliance with all
applicable laws and regulations, including without limitation, all federal and
state laws, as well as the laws of any other country included in the Territory,
regarding the sales and marketing of medical devices, the reporting of fees paid
to healthcare professionals, and the reporting of clinical research information.
Without limiting the generality of the foregoing, in connection with its sales
and marketing efforts each Party shall not (i) publish or employ, or cooperate
in the publication or employment of any misleading or deceptive sales or
marketing materials or practices with respect to the Products or (ii) make any
representations, warranties, guarantees or claims to third parties with respect
to the Products or uses of such Products unless contained in CHI’s 510(k) for
the Analytic Spectral Method Software or in such training and sales and
marketing materials as are approved by CHI.

 

16



--------------------------------------------------------------------------------

As further provided in Section11(b), Distributor shall be responsible for
obtaining and shall maintain any additional clearances or approvals to market
and sell the Stress MTWA System (including the combination of the Stress System
with the MTWA Test Module) within the Territory.

(b) Change of Control of CHI. If CHI shall receive a bona fide offer for the
merger of CHI with or into a third party, the sale of all or substantially all
of CHI’s assets to a third party, or the exclusive licensing of all or
substantially all of CHI’s Intellectual Property to a third party, or if a third
party announces an offer to acquire, or has acquired, more than 51% of CHI’s
outstanding voting securities (a “Change of Control Transaction”), CHI must give
prompt written notice of such offer to Distributor within two (2) Business Days
of CHI’s receipt of such offer or CHI’s receiving notice of such announcement;
provided that CHI shall only be required to notify Distributor that there has
been an offer with respect to a Change of Control Transaction and shall not be
required to disclose to Distributor either the identity of the party making the
offer or the terms of the offer.

(c) Insurance. Each Party shall maintain commercially reasonable product and
general liability insurance coverage or maintain sufficient reserves or document
self-insurance as appropriate.

 

11. REGULATORY MATTERS.

(a) MTWA Test Module. CHI shall maintain regulatory responsibility for its MTWA
Test Module, including the Analytic Spectral Method Software, on a stand-alone
basis (not in combination with Distributor products). CHI has received FDA
Approval for the Analytic Spectral Method Software (K003492). CHI shall use
commercially reasonable efforts to maintain FDA Approval in the United States
and all other regulatory and governmental registrations and approvals necessary
to sell CHI’s MTWA Test products on a stand-alone basis (not in combination with
Distributor products) in the United States.

(b) Stress MTWA System. Distributor shall have regulatory responsibility for the
Stress MTWA System (including the combination of the Stress System with the MTWA
Test Module). Distributor shall use its commercially reasonable efforts to
obtain and maintain, at its expense, any regulatory approvals required to
distribute the Stress MTWA System with the MTWA Test Module in the Territory,
including FDA Approval in the United States. Distributor’s obligations under
this Section 11(b) shall include the preparation and filing of any required
submissions and the establishment and oversight of any required clinical
investigations and clinical follow-up. CHI shall provide such support as is
reasonably requested by Distributor in connection with the regulatory filings
contemplated by this Section 11(b), including providing clinical and technical
data in CHI’s possession, provided that Distributor shall reimburse CHI for any
reasonable out-of-pocket expenses incurred by CHI in order to provide such
support at the request of Distributor.

(c) Quality Program and Inspections. Each Party agrees to maintain an objective
quality program for all Products applicable to all of its respective activities
and duties under this Agreement. Each Party’s quality program will comply with
all regulatory requirements applicable to its respective duties under this
Agreement in the jurisdictions where regulatory

 

17



--------------------------------------------------------------------------------

approvals for the Products have been obtained. CHI will give Distributor
reasonable access to its facilities, quality system and associated manufacturing
processes related to the Products for the purpose of auditing manufacturing
compliance with the applicable Specifications as well as quality and regulatory
compliance. All such audit activities will be conducted after two (2) weeks
prior written notice by Distributor to CHI and at times mutually agreed to by
the parties during CHI’s normal business hours. Upon request by Distributor, CHI
shall seek in good faith to secure similar right of inspection by Distributor at
the facilities of any vendor or subcontractor of CHI responsible for
manufacturing Products sold to Distributor under this Agreement. CHI will, upon
Distributor’s request, provide to Distributor copies of CHI’s quality program
and supporting test documentation related to Products sold to Distributor under
this Agreement. CHI shall maintain device history records for each Product
shipped, including the date of manufacture, identifying lot codes and serial
numbers, and provide that information to Distributor upon request.

(d) ISO Compliance. CHI shall maintain ISO 13485 in good standing. CHI shall
furnish Distributor with documentation establishing its compliance with the
requirements of this paragraph within five (5) Business Days after the Effective
Date, as well as with reasonable promptness upon written request by Distributor.

(e) Complaint Handling and Duty to Report Incidents. Distributor will be
responsible for the coordination of customer complaints. CHI will investigate
customer complaints and supply Distributor with a written report summarizing the
cause for the complaint and any corrective actions required within 14 days of
receipt by CHI of such complaint. Distributor and CHI shall inform each other in
writing within 5 days of becoming aware of (a) facts or circumstances that
constitute or are reasonably likely to constitute a reportable event pursuant to
U.S. federal laws and regulations or (b) all incidents relating to the subject
matter of the Agreement that must be reported to the FDA or other regulatory
authority in the Territory, including without limitation, incidents involving
death or serious injury, malfunctions that, if recurrent, may cause or
contribute to death or serious injury or other material quality problems or
concerns. CHI will be responsible for reporting such incidents to the
appropriate regulatory authority. Upon request, each Party shall cooperate with
the other Party as may be reasonably necessary to comply with any reporting
obligation regarding such incidents or quality concerns.

(f) Recalls and Field Corrections. In the event of any recall, product
withdrawal or field correction of any Product that is required by a governmental
agency, by CHI, or by Distributor for safety or efficacy reasons, the Parties
agree that (i) they shall promptly notify each other and (ii) they shall fully
cooperate with each other concerning the necessity and nature of such action.
CHI shall be responsible for making any and all applicable regulatory authority
contacts and for coordination of any recall or field correction activities
involving Products. CHI shall promptly notify Distributor of all determinations,
notices or other actions pursuant to this Section. In the event that any Product
requires field correction or is recalled or withdrawn as a result of (a) CHI’s
or a Product’s failure to comply with applicable laws or regulations, (b) CHI’s
reasonable determination to effectuate such correction or recall for business,
safety, or efficacy reasons, (c) CHI’s failure to provide Products that fail to
comply with the applicable warranty hereunder, or (d) any defect in design,
material or workmanship of any Product, then CHI shall bear all costs and
expenses incurred by the Parties, including but not limited to the costs and
expenses related to such recall, withdrawal or field correction, communications
and meetings

 

18



--------------------------------------------------------------------------------

with all required regulatory agencies, replacement stock, service labor,
installation, travel, notifying customers of such recall and any replacement
product to be delivered to those same customers, including shipping costs.
Notwithstanding any other provision, to the extent that any such recall, product
withdrawal, field correction or any similar or related event or any such claims,
costs, liabilities or expenses is due in whole or in part to the negligent or
intentional acts or omissions of Distributor, Distributor shall be responsible
for such costs and expenses equitably in proportion to any such fault or failure
by or on behalf of it.

 

12. INTELLECTUAL PROPERTY.

(a) All Intellectual Property which prior to the Effective Date is either owned
by or licensed to a Party shall continue to be owned or controlled exclusively
by such Party.

(b) Subject to CHI’s rights pursuant to Section 12(a) above, Distributor shall
own all Intellectual Property arising from the Non-Integrated Development Plan
and arising from the Integrated ASM Development Plan that is developed using
Distributor Intellectual Property. For the avoidance of doubt, Distributor shall
own all Intellectual Property arising from the Development Work pertaining to
that portion of the interface between Distributor’s Stress System and the ASM
Software that is unique to Distributor’s Stress System. If for any reason any
such Intellectual Property is not owned by Distributor automatically upon its
creation pursuant to this Section, CHI agrees to assign, and hereby does assign
to Distributor at no additional cost and without further action by either Party,
all rights, title and interest in and to such Intellectual Property, including
the right to sue for past, present, and future infringements thereof and to
recover damages therefor.

(c) Notwithstanding anything to the contrary contained herein (including in
Section 12(b) above), CHI shall continue to exclusively own all Intellectual
Property related to the Analytic Spectral Method Software, and CHI shall further
own any Intellectual Property arising from the Non-Integrated Development Plan
and arising from the Integrated ASM Development Plan that is developed by CHI
without using Distributor Intellectual Property, including, without limitation,
any improvements in the Analytic Spectral Method Software or the ASM Software.

(d) Notwithstanding anything to the contrary, no rights, title or licenses are
granted to CHI under any Distributor Intellectual Property, except as may be
expressly stated herein or agreed to in a written document signed by
Distributor. Under no circumstances will any such rights, title or licenses be
implied.

(e) Notwithstanding anything to the contrary, no rights, title or licenses are
granted to Distributor under any CHI Intellectual Property, except as may be
expressly stated herein or agreed to in a written document signed by CHI. Under
no circumstances will any such rights, title or licenses be implied.

(f) The Parties acknowledge that CHI currently sells and in the future will sell
medical devices, equipment, related hardware, software and accessories used to
perform CHI’s Analytic Spectral Method. The Parties further acknowledge that CHI
currently and in the future may develop and integrate its Analytic Spectral
Method, including but not limited to its Analytic Spectral Method Software, into
products of other manufacturers, including, without limitation,

 

19



--------------------------------------------------------------------------------

competitors of Distributor, and that such products may be similar to the
Products. Accordingly, nothing in this Agreement will prohibit CHI from
developing products or services that might be similar to and/or compete with the
Products, for itself or others.

(g) The Parties agree that all copyrightable material, notes, records, drawings
and designs made or discovered by either Party as part of the Development Work
that is intended to become the other Party’s Intellectual Property pursuant to
Sections 12(b) or (c) above shall be deemed a “work made for hire” under United
States copyright laws and shall be the sole property of the applicable Party.
Each Party further agrees to assist the owner, or its designee, at the owner’s
expense, in every proper way to secure the owner’s rights in its Intellectual
Property in any and all countries, including the disclosure to the owner of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the owner shall deem necessary in order to apply for and obtain such rights and
in order to assign and convey to the owner, its successors, assigns and nominees
the sole and exclusive right, title and interest in and to such Intellectual
Property rights. This Section shall survive after the termination of this
Agreement.

 

13. REPRESENTATIONS AND WARRANTIES.

(a) CHI Representations and Warranties. CHI represents and warrants to
Distributor, as of the date of this Agreement, that:

(i) it is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware;

(ii) it has full power and authority to execute and deliver this Agreement, and
to perform its obligations hereunder;

(iii) this Agreement constitutes the valid and legally binding obligation of
CHI, enforceable in accordance with its terms and conditions;

(iv) neither the entering into of this Agreement nor the performance of any of
its obligations hereunder will conflict with or constitute a breach under any
obligation of CHI or under any agreement, contract or instrument to which CHI is
a party or any other obligation, law or regulation by which CHI is bound;

(v) CHI owns (or will own) or possesses (or will possess) licenses or other
rights to use all Intellectual Property necessary for the manufacture and sale
of the Products contemplated by this Agreement, and to CHI’s knowledge, the CHI
Intellectual Property and the Products to not infringe upon or violate the valid
Intellectual Property rights of any third party;

(vi) no claim is pending or, to the best of CHI’s knowledge, threatened to the
effect that the Products or CHI’s use of the CHI Intellectual Property necessary
for the manufacture or sale of the Products contemplated by this Agreement
infringes upon or violates the valid Intellectual Property rights of any third
party;

 

20



--------------------------------------------------------------------------------

(vii) no claim is pending or, to the best of CHI’s knowledge, threatened to the
effect that any CHI Intellectual Property necessary for the manufacture or sale
of the Products contemplated by this Agreement is invalid or unenforceable by
CHI; and

(viii) CHI’s manufacturing facility is in compliance in all material respects
with all applicable FDA 21 CFR Part 820 Good Manufacturing Practices/Quality
System Regulations promulgated under the Act, and has obtained applicable ISO
13485-2003 certifications.

(b) Distributor Representations and Warranties. Distributor represents and
warrants to CHI as of the date of this Agreement that:

(i) it is a corporation duly organized and validly existing and in good standing
under the laws of the State of Delaware;

(ii) it has full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

(iii) this Agreement constitutes the valid and legally binding obligation of
Distributor, enforceable in accordance with its terms and conditions;

(iv) neither the entering into of this Agreement nor the performance of any of
its obligations hereunder will conflict with or constitute a breach under any
obligation of Distributor or under any agreement, contract or instrument to
which Distributor is a party or any other obligation, law or regulation by which
Distributor is bound; and

(v) Distributor owns (or will own) or possesses (or will possess) licenses or
other rights to use all Intellectual Property necessary for the manufacture and
sale of the Stress MTWA System (other than the MTWA Test Module) contemplated by
this Agreement, and to Distributor’s knowledge, the Distributor Intellectual
Property, the Stress System and the Stress MTWA System do not infringe upon or
violate the valid Intellectual Property rights of any third party;

(vi) no claim is pending or, to the best of Distributor’s knowledge, threatened
to the effect that Distributor’s Stress System or Distributor’s use of the
Distributor Intellectual Property necessary for the manufacture or sale of the
Distributor Stress System infringes upon or violates the valid Intellectual
Property rights of any other person;

(vii) no claim is pending or, to the best of Distributor’s knowledge, threatened
to the effect that any Distributor Intellectual Property necessary for the
manufacture or sale of the Stress MTWA System contemplated by this Agreement is
invalid or unenforceable by Distributor; and

(viii) Distributor’s manufacturing facility is in compliance in all material
respects with all applicable FDA 21 CFR Part 820 Good Manufacturing
Practices/Quality System Regulations promulgated under the Act, and has obtained
applicable ISO 13485-2003 certifications.

 

21



--------------------------------------------------------------------------------

14. TERM AND TERMINATION.

(a) Term. This Agreement shall commence on the Effective Date and continue in
force until the fifth anniversary of the Effective Date (the “Initial Term” and,
as extended pursuant to Section 14(b) or Section 14(c), terminated pursuant to
Section 14(d), or otherwise extended or terminated by agreement of the parties,
the “Term”).

(b) Renewal. After the Initial Term, this Agreement will automatically renew
with no further action by the parties for a period of one year (a “Renewal
Period”) upon the expiration of (i) the Initial Term, or (ii) any Renewal
Period, unless this Agreement is terminated in accordance with Section 14(c).

(c) Termination. This Agreement may be terminated:

(i) by either Party in the event that (A) the other party has committed a
material breach of its obligations hereunder, (B) the terminating party has
given written notice of such material breach to the other Party, and (C) such
other Party has failed to correct such material breach within sixty (60) days of
such written notice;

(ii) by either Party if (A) the other Party shall be unable to pay its debts as
they become due, (B) the other Party makes or seeks to make an arrangement with
or an assignment for the benefit of creditors, (C) if proceedings in voluntary
or involuntary bankruptcy are instituted by, on behalf of or against, such other
Party, or (D) if a receiver or trustee of the other Party’s property is
appointed (each, an “Event of Bankruptcy”);

(iii) by either Party effective at the expiration of the Initial Term or a
Renewal Period, if any, only upon such Party by giving written notice to the
other Party of its intention to terminate this Agreement at least ninety
(90) days prior to the expiration of the Initial Term or the Renewal Period;

(iv) by CHI, upon thirty (30) days prior written notice to Distributor, in the
event that the Product Launch Date has not occurred on or before September 30,
2010; and

(v) by either Party, upon twelve (12) months prior written notice to the other
Party.

(d) Effect of Expiration or Termination. In the event of expiration or
termination of this Agreement for any reason, the respective rights and
obligations of the Parties shall terminate, except that notwithstanding such
termination the Parties shall have the following rights and obligations:

(i) termination of this Agreement shall not release either Party from the
obligation to make payment of all amounts then due and payable or accrued (which
are not the subject of a good faith dispute);

 

22



--------------------------------------------------------------------------------

(ii) CHI shall continue to fulfill its obligations under any purchase orders
submitted by Distributor in accordance with the terms of this Agreement on the
date of termination;

(iii) CHI shall continue to provide warranty services pursuant to Section 7 to
Distributor’s existing MTWA Test Module end-user customers as of the date of
termination;

(iv) CHI shall continue to provide support services pursuant to Section 8(e) to
Distributor’s existing MTWA Test Module end-user customers as of the date of
termination until the expiration or termination of such customer’s support and
maintenance contract period;

(v) for a period of seven (7) years following termination of this Agreement, CHI
shall manufacture (or have manufactured on its behalf) and sell Sensor Test Kits
to Distributor’s existing MTWA Test Module end-user customers; and

(vi) the obligations of CHI and Distributor pursuant to Sections 3(i), 3(j),
4(c), 8(c), 11(e), 11(f), 12, 14, 15, 16 and 17 of this Agreement will survive
any expiration or termination of this Agreement.

Nothing herein will limit any remedies which a Party may have for the other
Party’s default, except as expressly provided herein. Neither Party shall be
liable to the other for any damage in connection with that Party’s termination
of this Agreement by written notice in accordance with Section 14(c).

 

15. INDEMNIFICATION.

(a) Indemnity by CHI. CHI agrees to indemnify, defend and hold harmless
Distributor and its directors, officers, employees, agents and representatives
(the “Distributor Parties”) from and against and in respect of any and all
demands, claims, actions, damages, liabilities, costs and expenses (including
attorneys’ fees) (“Losses”) arising out of third party claims against any of the
Distributor Parties incurred by reason of (i) any breach of the representations,
warranties or covenants of CHI under this Agreement; (ii) any personal injury or
property damages resulting from the failure of the Products to meet any
Specification or due to a defect in materials or workmanship; and (iii) any
claim by a third party that the CHI Intellectual Property or the Products
infringe or violate the Intellectual Property rights of a third party (other
than the Distributor Parties). Notwithstanding the foregoing, CHI shall not be
obligated hereunder to indemnify the Distributor Parties to the extent Losses
result from (A) any breach of representation, warranty, or agreement on the part
of Distributor under this Agreement, (B) the negligence or willful misconduct of
any Distributor Party, (C) a defect in design, materials or workmanship in any
Distributor product, (D) modification, alteration, transport, storage or use of
the Products after the date of shipment by CHI hereunder in a manner
inconsistent with the Specifications, if such Loss would not have occurred in
the absence of such modification, alteration, transport, storage or use, (E) any
claim that Distributor’s products incorporating, or sold by Distributor or its
distributors or sub-distributors together with, the Products, including the
Stress System, the Stress MTWA System and any software interface between the
Stress

 

23



--------------------------------------------------------------------------------

MTWA System and the ASM Software (collectively, the “Distributor Products”),
infringe or misappropriate the Intellectual Property of a third party, as
determined by a court of competent jurisdiction, on a stand alone basis and
irrespective of the combination of the Products with Distributor Products,
(F) failure of Distributor to obtain FDA or other applicable regulatory
clearance or approval, or (G) Distributor’s sales and marketing activities.

(b) Indemnity by Distributor. Distributor agrees to indemnify, defend and hold
harmless CHI and its directors, officers, employees, agents and representatives
(the “CHI Parties”) from and against and in respect of any and all Losses
arising out of third party claims against any of the CHI Parties incurred by
reason of (i) any breach of the representations, warranties or covenants of
Distributor under this Agreement; (ii) any personal injury and property damages
resulting from a defect in design, materials or workmanship of a Distributor
product; (iii) any claim that the Distributor Intellectual Property or the
Distributor products infringe or violate the Intellectual Property rights of a
third party (other than CHI); or (iv) the modification, alteration, transport,
storage or use by Distributor of the Products after the date of shipment to
Distributor hereunder in a manner in conflict in any material respect with the
Specifications. Notwithstanding the foregoing, Distributor shall not have any
obligation to indemnify CHI with respect to any matters for which Distributor
Parties are entitled to indemnification pursuant to Section 16(a).

(c) Third Party Claims. If a claim by a third party is made against an
indemnified Party and if the indemnified Party intends to seek indemnity with
respect thereto under this Section 15, such indemnified Party shall promptly
notify the indemnifying Party of such claim, provided, however, that the failure
to give timely notice shall not affect the rights of the indemnified Party so
long as such failure to give timely notice does not adversely affect the
indemnifying Party’s ability to defend such claim against the third party. The
indemnifying Party shall have control of the defense of any such action,
including any appeals and negotiations for settlement or compromise thereof and
shall have full authority to enter into a binding settlement or compromise,
provided, that the indemnifying Party shall not enter into any settlement or
compromise which may adversely affect the indemnified Party without the
indemnified Party’s consent, which consent shall not be unreasonably withheld.
If the indemnifying Party assumes the defense of such claim, the indemnifying
Party shall not be responsible for any legal or other expenses subsequently
incurred by such indemnified Party in connection with the defense thereof. The
indemnified Party may participate at its own cost and expense in the defense of
the claim, provided that such defense shall be controlled by the indemnifying
Party.

 

16. CONFIDENTIAL INFORMATION.

(a) Confidential Information. During the term of this Agreement, a Party (the
“Receiving Party”) may receive or have access to certain information of the
other Party (the “Disclosing Party”) that is Confidential Information of the
Disclosing Party. For purposes of this Agreement, “Confidential Information”
shall mean any information disclosed by the Disclosing Party to the Receiving
Party, whether technology-related or business-related, whether furnished before
or after the Effective Date and irrespective of the form of communication, that
is considered competitive, confidential or proprietary in nature including,
though not limited to, information or data concerning the Disclosing Party’s
products or product plans, business operations, strategies, customers and
related business information, design documents, drawings,

 

24



--------------------------------------------------------------------------------

engineering information, financial analysis, forecasts, formulae, hardware
configuration information, know-how, ideas, inventions, market information,
marketing plans, processes, products, product plans, research, specifications,
software, source code and trade secrets. The Receiving Party will protect the
confidentiality of Confidential Information with the same degree of care as the
Receiving Party uses for its own similar information, but no less than a
reasonable degree of care. Confidential Information may only be used by those
employees of the Receiving Party who have a need to know such information for
the purposes related to this Agreement, and the Receiving Party shall inform
such employees of the confidential nature of such Confidential Information and
the obligations of the Receiving Party hereunder. The Receiving Party agrees to
be responsible for any breach of this Agreement by it or its employees to the
same extent as though such employees were parties hereto. Without limiting the
foregoing, CHI may disclose such Confidential Information to third party
manufacturers pursuant to Section 3(c) of this Agreement. If Distributor
exercises its rights to have the Products manufactured by a third party
manufacturer under Section 3(i), Distributor may disclose such Confidential
Information to the manufacturer subject to a confidentiality agreement regarding
such Confidential Information with such manufacturer. The parties acknowledge
that all forecasts and the terms of this Agreement are deemed Confidential
Information to be protected for a term of three years from the date of
disclosure and that all other Confidential Information shall be protected
indefinitely.

(b) Exclusions. The foregoing confidentiality obligations will not apply to any
information that is (a) already known by the Receiving Party prior to disclosure
other than pursuant to another agreement between the parties and the Receiving
Party can so prove, (b) independently developed by the Receiving Party prior to
or independent of the disclosure and the Receiving Party can so prove,
(c) publicly available through no fault of the Receiving Party, (d) rightfully
received from a third party with no duty of confidentiality, (e) disclosed by
the Receiving Party with the Disclosing Party’s prior written approval, (f) with
respect to the terms of this Agreement, required to be disclosed by law,
including pursuant to the federal securities laws, or disclosed pursuant to a
confidentiality agreement to existing and potential investors, strategic
partners or acquirers, or (g) disclosed in response to a valid order of a court
or other governmental body in the United States or any political subdivision
thereof, but only to the extent of and for the purposes of such order; provided,
however, that if the Receiving Party receives an order or request to disclose
any Confidential Information by a court of competent jurisdiction or a
governmental body, then the Receiving Party agrees to the following: (i) if not
prohibited by the request or order, immediately to inform the Disclosing Party
in writing of the existence, terms, and circumstances surrounding the request or
order; (ii) to consult with the Disclosing Party on what steps should be taken
to avoid or restrict the disclosure of Confidential Information; (iii) to give
the Disclosing Party the chance to defend, limit or protect against the
disclosure; and (iv) if disclosure of Confidential Information is lawfully
required, to supply only that portion of the Confidential Information which is
legally necessary and try to obtain confidential treatment for any Confidential
Information required to be disclosed.

(c) Use of Confidential Information. Each Party shall not, and each Party shall
ensure that its officers and employees will not, whether during the term or
after the termination of this Agreement, use any Confidential Information of the
other Party for other purposes than the fulfillment of such Party’s obligations
hereunder.

 

25



--------------------------------------------------------------------------------

(d) Trademarks; Publicity. Except as expressly authorized herein or in the
Non-Integrated Product Development Plan or Integrated ASM Development Plan,
neither party shall use, or authorize to be used, the other party’s name, logo,
trademarks or service marks without the prior written approval of the party
owning the same, such approval not to be unreasonably withheld, conditioned or
delayed. Neither party will make any public announcement of this Agreement or
the relationship contemplated hereunder (including, but not limited to, any
press release, client list, advertisement or any promotional material) without
the prior written approval of the other party, which approval shall not be
unreasonably withheld, except as may be required by applicable law or securities
exchange rule and except to the extent that any such public announcement is
consistent with prior public announcements approved by the other party and
remains accurate.

 

17. GENERAL PROVISIONS.

(a) Independent Contractors. Distributor and CHI are independent contractors and
are engaged in the operation of their own businesses. Except as set forth
herein, neither Party is to be considered the agent of the other Party for any
purpose whatsoever, and neither Party has any authority to enter into any
contracts or assume any obligations for the other Party or make any warranties
or representations on behalf of the other Party unless agreed to in writing by
the other Party.

(b) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding the United Nations
Convention on Contracts for the International Sale of Goods, including all
matters of construction, validity, performance and enforcement, without giving
effect to principles of conflict of laws.

(c) Jurisdiction and Venue. Each Party submits to the exclusive jurisdiction of
any state or federal court located in [***] or in Suffolk County or Middlesex
County, Massachusetts, U.S.A., over any suit, action or proceeding (“Action”)
arising out of or relating to this Agreement or the relationship between the
Parties. Each Party waives any objection to the venue of any Action brought in
such court and any claim that the Action has been brought in an inconvenient
forum. Each Party agrees that a final judgment in any Action brought in such
court shall be conclusive and binding upon it and may be enforced in any other
courts to whose jurisdiction it may be subject.

(d) Entire Agreement. This Agreement represents the entire agreement and
understanding of CHI and Distributor with respect to the development, supply and
distribution of the Products and supersedes all previous agreements and
understandings related thereto.

(e) Amendments. This Agreement may only be amended or modified in writing signed
by authorized representatives of Distributor and CHI.

(f) Severability. In the event that any provision of this Agreement is held to
be invalid or unenforceable, this Agreement will continue in full force and
effect without said provision and will be interpreted to reflect the original
intent of the Parties. In such event, the Parties shall in good faith attempt to
negotiate a substitute clause for any provision declared invalid or
unenforceable, which substitute clause shall most nearly approximate the intent
of the Parties in agreeing to such invalid or unenforceable provision, without
itself being invalid or unenforceable.

 

26



--------------------------------------------------------------------------------

(g) Construction Against Waiver. Waiver by either Party of a breach of any
provision of this Agreement or the failure by either party to exercise any right
hereunder will not operate or be construed as a waiver of any subsequent breach
of that provision or as a waiver of any other right.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. A facsimile signature of this Agreement shall be
valid and have the same force and effect as a manually signed original.

(i) Assignment. Neither CHI nor Distributor may assign any of its rights or
obligations pursuant to this Agreement without the prior written consent of the
other party, except to a successor to substantially all of the business of
either party by merger, sale of assets, or other form of reorganization;
provided, however, that Distributor may assign its rights, interests or
obligations hereunder to any of its controlled affiliates without the prior
consent of CHI, so long as Distributor guarantees to CHI the performance of
Distributor’s obligations under this Agreement by such controlled affiliate.

(j) Notices. All notices under this Agreement must be in writing and will be
deemed given if sent by facsimile (except for legal process), certified or
registered mail or commercial courier (return receipt or confirmation of
delivery requested), or by personal delivery to the Party to receive the notice
or other communications called for by this Agreement at the addresses set forth
below (or at another address for a Party as specified by a Party by like
notice). Notwithstanding the foregoing, the following communications may be
transmitted electronically by computer access (i.e., email): (i) Purchase Orders
delivered hereunder as well as CHI’s acceptance thereof and any correspondence
related thereto, (ii) Quarterly Sales Reports pursuant to Section 5(g), and
(iii) notices of sale of Stress MTWA Systems delivered by Distributor to CHI
pursuant to Section 8(c). Electronic communications shall be considered signed
by a party if they contain an agreed upon electronic identification symbol or
code. Electronic documents shall be deemed received by a party when accessible
by the Receiving Party on its computer system.

 

CHI    Distributor   

Cambridge Heart, Inc.

100 Ames Pond Road

Tewksbury, MA 01876

   [***]    with a copy to (which shall not constitute notice):   
with a copy to:   

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, MA 02210

Attn. Michelle L. Basil

   [***]   

 

27



--------------------------------------------------------------------------------

(k) Force Majeure. Each of the Parties hereto will be excused from its
performance of its obligations hereunder if the performance is prevented by
force majeure, and that excuse will continue so long as the condition
constituting that force majeure continues plus fifteen (15) days after the
termination of the condition, but will not in any event exceed one hundred
twenty (120) days. Either Party, if excused from such compliance as aforesaid
under this Section 17(k), agrees to give prompt notice to the other Party of the
relevant circumstances, to use its commercially reasonable efforts to overcome
the obstacles of such performance, and to resume performance as soon as
practicable. For the purposes of this Agreement, “force majeure” is defined to
include causes beyond the control of Distributor or CHI, including without
limitation acts of God, acts, regulations or laws of any government, war,
warlike activity, acts of terrorism, insurrection, civil commotion,
transportation delay, governmental action (whether or not with proper authority)
destruction of production facilities or materials by fire, flood, earthquake or
storm, or medical epidemics.

(l) No Strict Construction. This Agreement has been prepared with the
participation of each Party and will not be strictly construed against either
Party. Each Party acknowledges that it has consulted with, or has had the
opportunity to consult with, counsel of its choice, and that in executing this
Agreement it has not relied upon any statements, representations or agreements
of any other person other than those contained herein.

(m) Headings; Interpretation. The captions to the several sections hereof are
not a part of this Agreement, but are included for convenience of reference only
and shall not affect its meaning or interpretation. Each reference to “include”
or “including” or “includes” shall be deemed to be followed by the words
“without limitation.”

 

28



--------------------------------------------------------------------------------

To witness their agreement, the parties have caused this Agreement to be signed
below by their respective officers.

 

CAMBRIDGE HEART, INC.     [***] By:  

/s/ Ali Haghighi-Mood

    By:  

[***]

Ali Haghighi-Mood

   

[***]

(Print Name)     (Print Name) Title:  

President & Chief Executive Officer

    Title:  

[***]

       

 

[Signature Page to Development, Supply and Distribution Agreement]



--------------------------------------------------------------------------------

Appendix A

Products and Transfer Prices

 

I. MTWA Test Module and Sensor Test Kit:

 

  A. Transfer price for MTWA Test Module is:

[***] for the first [***] units purchased in any calendar year and,

[***] for any additional units purchased in the same calendar year.

 

  B. Transfer price for Sensor Test Kit is [***].

 

  C. Lead time for the MTWA Test Module is 30 days.

 

  D. Lead time for Sensor Test Kit is 30 days.

 

II. Spare Parts:

 

  A. Transfer price for the following replacement components will be equal CHI’s
current list price for such components, as determined by CHI from time to time.

 

  B. Lead time for replacement components is 30 days

 

III. Currency: All prices are in United States Dollars.

 

A-1



--------------------------------------------------------------------------------

Appendix B

Non-Integrated Product Development Plan

Time and Responsibilities

 

#

 

Task

  

Due Date

1   Distributor to provide to CHI a Stress System and required information
concerning printer drivers, data storage structure, and treadmill communication
protocol    [***] days following Effective Date 2   CHI to deliver to
Distributor disk containing ASM Software for installation on Stress System and
related instructions    [***] days following completion of item 1 3  
Distributor to perform quality assurance protocol and provide feedback to CHI,
and CHI to address and respond to Distributor feedback    Prior to September 30,
2010 4   Distributor to obtain regulatory approvals, if determined to be
required by Distributor    Prior to September 30, 2010 5   Product Launch   
Prior to September 30, 2010

Product Specifications

 

1. See Exhibit A.

 

2. Translations, if required by Distributor: English, Spanish, German, Italian,
French.

 

3. Each OEM Test Module will include a CD-ROM, which contains the following
product documentation: MTWA User Manual, MTWA Service Manual, Physicians’ Guide,
and MTWA Interpretation Training Program. The MTWA User Manual includes Warranty
and Software License. Each Sensor Test Kit will include Instructions for Use.

Product Branding

 

1. The Stress MTWA System hardware will include only Distributor branding.



--------------------------------------------------------------------------------

2. The PDAM included in the MTWA Test Module will be co-branded with both CHI
and Distributor branding.

 

3. The ASM Software will, upon launch by the customer, contain CHI’s standard
copyright notification along with the branding “Analytic Spectral MTWA
Application powered by Cambridge Heart, Inc.”

 

4. The patient report generated by the ASM Software shall include the branding
“Analytic Spectral Method powered by Cambridge Heart, Inc.”

 

5. Sensor Test Kits shall be co-branded with both the CHI and Distributor
branding.



--------------------------------------------------------------------------------

Appendix C

Integrated ASM Development Plan

[Intentionally left blank and to be determined pending the mutual agreement of
the parties pursuant to Section 2(e) of the Agreement.]